SWAIN, J.
I dissent. As noted in the majority opinion, there is a conflict in the evidence as to what conversation *924took place at defendants’ house, but there is testimony to support the implied finding that the defendants ordered $200 of meat to replace that which was spoiled. The defendants claimed that it was to be replaced at the expense of Amana or its insurance carrier. The implied finding of the court is against this contention. There is no evidence that there was any connection between the freezer company and the meat company except as above stated. In fact, Gaskin of the meat company testified that he was not connected with the Metropolitan Pood Plan at all.
We, therefore, have a freezer sold by one company and meat sold by another- company. Up to this point there is no difficulty for us in the case. The complicating factors began to work when plaintiff’s assignor sent the first invoice (Exhs. A and B) for the meat. This contained two items, “replacement of spoiled meat $200” and “smoked tongue $14.30.” The invoice which was sent to the defendants (Exh. B) stated “credit on meat $200,” leaving a balance of $14.30. The assignor’s copy of the invoice (Exh. A) was the same, except that it stated, ‘ ‘ credit on spoiled meat as per Irving Kornblum meat returned $200. ’ ’ This notation was in the handwriting of assignor’s accountant. Irving Kornblum was a partner in plaintiff’s assignor. The $14.30 for smoked tongue was paid by the defendants after receiving the original invoice. It was a separate order, having nothing to do with the replacement for the spoiled meat.
The question is: Did payment of the $14.30 constitute an accord and satisfaction for the entire bill? My answer is “No.” 1 Corpus Juris Secundum 502: “The payment by a debtor, and acceptance by the creditor, of a sum which is conceded by the debtor to be due and payable, or as to which there is no dispute or controversy, furnishes no consideration for the discharge of a disputed claim for an additional and distinct amount or item of liability, for the payment, being nothing more than the debtor admittedly owed, is neither a detriment to him nor a benefit to the creditor, and so does not constitute or effect an accord and satisfaction thereof, or of the entire account between the parties, in the absence of any new or additional consideration, even though such payment is tendered and accepted or receipted for as in full payment or settlement. The payment operates as a discharge of the items or amount paid only, and the creditor’s entitled to maintain an action to recover the balance of his Claim.” 1 Corpus Juris Secundum 515: “Where there are two claims dependent *925on different facts, and one claim is undisputed and the other disputed, acceptance of payment of the undisputed claim does not bar the right to sue for and recover on the disputed claim.” To the same effect is Sharp v. Conti (1943), 57 Cal.App.2d 1007 [136 P.2d 99]. See also 1 Cal.Jur.2d 255.
Appellants contend that the plaintiff sued on an account stated and is, therefore, limited to a claim of $14.30 which was paid. Plaintiff did sue on an account stated but for $200, not $14.30. It does not appear whether the court decided that there was an account stated for $200. The evidence would not support a decision that there was an account stated for $200 as pleaded. We assume the case was decided on one or more of the other counts, both of which are supported by the evidence.
There was no consideration for the $200 credit. Plaintiff’s assignor was not to blame because the meat was spoiled. He was not in any way liable for replacing it. The court’s implied finding is that he did not agree to replace the meat at his expense. There is no reason why the defendants should not pay for meat which they bought.
I would affirm the judgment, with costs to respondents.